DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of species XIV in the reply filed on October 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1, 2, 4, 5, 6, 7, and 13 are objected to because of the following informalities:  Claims  1, 2, 4, 5, 6, 7, and 13 recite “the coupling member” in various lines. It is suggested to amend it to -the tubular coupling member- for the sake of consistency.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  “socket” in line 2. It is suggested to amend it to -the socket-.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 is lack of a period in the of the sentence.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "the end remote" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “co-operating connector means” in claim 1, line 5 has been further structurally defined in line 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “tubular coupling member” in claim 1 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation( recites “tubular” that is considered as sufficient structure, materials, or acts to entirely perform the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 5-12, and 14-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rothrum et al. (US 2003/0006311 A1).
With regard to claim 1, Rothrum discloses a liquid spraying apparatus comprising a spray gun (11) and a reservoir (12) for a liquid to be sprayed, the reservoir having an outlet (Fig. 5) connectable to the spray gun to permit the liquid to be withdrawn from the reservoir in use, and the spray gun having an integral socket (54) arranged for non-threaded engagement with co- operating connector means (63) by means of which the reservoir is releasably secured to the spray gun (11), wherein the co-operating connector means on the reservoir comprises a tubular coupling member (Fig. 5) that is a push-fit in the socket (54), the coupling member having a first portion (63) that provides a fluid-tight connection between the coupling member and the socket (Fig. 5), and a second portion (69/72) that is co-operable with the spray gun (11) externally of the socket to inhibit rotation of the coupling member in the socket without restricting relative axial movement between the coupling member and the socket to engage/disengage the coupling member (Para. [0034]).
With regard to claim 2, the device of Rothrum discloses the invention as disclosed in the rejection of claim 1, Rothrum further discloses that the coupling member (Fig. 5) has a through bore (60) leading to an inlet of the spray gun (Fig. 6) and the outlet (44) from the reservoir communicates with the inlet via the through bore when the reservoir is connected to the spray gun for delivering liquid to the spray gun in use (Fig. 6).  
With regard to claim 3, the device of Rothrum discloses the invention as disclosed in the rejection of claim 1, Rothrum further discloses that the spray gun (11) has a body and the socket (54) is recessed in the body of the spray gun (Fig. 7).  
With regard to claim 5, the device of Rothrum discloses the invention as disclosed in the rejection of claim 1, Rothrum further discloses that the socket and/or coupling member is/are provided with one or more sealing rings (63), for example O-rings, arranged to provide a fluid-tight seal.  
With regard to claim 6, the device of Rothrum discloses the invention as disclosed in the rejection of claim 1, Rothrum further discloses that the first portion of the coupling member is provided with one or more circumferentially extending ribs (63) that form a fluid tight seal with the socket.  
With regard to claim 7, the device of Rothrum discloses the invention as disclosed in the rejection of claim 1, Rothrum further discloses that the coupling member is an insert separate from the reservoir and the reservoir is connectable to the insert (Fig. 1).  
With regard to claim 8, the device of Rothrum discloses the invention as disclosed in the rejection of claim 7, Rothrum further discloses that the insert is arranged to convert the socket for threaded connection to the outlet from the reservoir (by threads 45a/45b, see Figs. 1 and 5).  
With regard to claim 9, the device of Rothrum discloses the invention as disclosed in the rejection of claim 8, Rothrum further discloses that the outlet from the reservoir is connected to an internally threaded portion of the insert (Fig. 5).  
With regard to claim 10, the device of Rothrum discloses the invention as disclosed in the rejection of claim 7, Rothrum further discloses that the insert is a plastics moulding such as a nylon moulding (Para. [0026, 0032]).  
With regard to claim 11, the device of Rothrum discloses the invention as disclosed in the rejection of claim 7, Rothrum further discloses that a set of interchangeable inserts is provided allowing fitment of any selected one of the inserts to provide the socket with any desired connector formation (Para. [0039]).  
With regard to claim 12, the device of Rothrum discloses the invention as disclosed in the rejection of claim 7, Rothrum further discloses that the second portion )69/72) of the insert is provided with a cut-out portion and the spray gun has a formation externally of the socket (54) that is received in the cut-out portion to inhibit rotation of the insert in the socket (Para. [0034] and Figs. 6 and 7).  
With regard to claim 14, the device of Rothrum discloses the invention as disclosed in the rejection of claim 1, Rothrum further discloses that the reservoir is provided with a disposable container that can be throw away after use (Para. [0030]).  
With regard to claim 15, the device of Rothrum discloses the invention as disclosed in the rejection of claim 14, Rothrum further discloses that the reservoir comprises an outer container and an inner container, the inner container being collapsible as liquid is withdrawn from the reservoir and separate from the outer container so that the inner container can be removed and thrown away after use (Para. [0027]).  
With regard to claim 16, the device of Rothrum discloses the invention as disclosed in the rejection of claim 15, Rothrum further discloses that the outer container (12) has an air vent (17) at the end remote from the connection to the spray gun to allow air to enter as liquid is withdrawn from the inner container in use (Para. [0026]).
With regard to claim 17, the device of Rothrum discloses the invention as disclosed in the rejection of claim 1, Rothrum further discloses that the spray gun comprises any one of a gravity fed, suction fed or pressure fed spray gun (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothrum in view of Kazarian et al. (US 5,685,351).
With regard to claim 4, the device of Rothrum discloses the invention as disclosed in the rejection of claim 1 except the first portion of the coupling member and socket are tapered so that the first portion is an interference friction fit in the socket to retain the reservoir on the spray gun.  
Kazarian teaches a device comprising a coupling member and a socket (22 and 17), wherein the coupling member and socket are tapered so that the first portion is an interference friction fit in the socket to retain the reservoir (Fig. 2). 
It is noted by the Examiner that the prior art to Kazarian and the instant invention are directed to gravity feed reservoirs . In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Kazarian is reasonably pertinent to the problem faced by the inventor.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to form both the coupling member and socket of Rothrum in tapered structure, for the benefit of facilitating alignment and engagement for the user to insert the coupling member to the socket.

  Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothrum.
With regard to claim 13, the device of Rothrum discloses the invention as disclosed in the rejection of claim 1 except the coupling member is integral with the outlet from the reservoir.  
However, making it integral is merely a matter of obvious engineering choice. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the coupling member integrally formed with the outlet of the reservoir of Rothrum, since it has been held that the use of a one piece construction instead of the structure disclosed in Rothrum would be merely a matter of obvious engineering choice (MPEP 2144.04 V).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 8, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24 of copending Application No. 12/685,926 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions share the same limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752